Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love et al. (U.S. Patent Pub. No. 2017/0093869).

Regarding claim 1, Love et al. teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system 

Regarding claims 2, 10, and 16, Love et al. teaches wherein the calibration data is configured to provide calibrated results for the first sensor and wherein the set of one or more sensors includes a plurality of sensors, each calibrated with calibration data (paragraph 0038 and 0069).

Regarding claims 3, 11, and 17, Love et al. teaches wherein the set of one or more sensors includes at least two of: a baseband processor sensor, a near field communication sensor, a touch identification sensor, an ambient light sensor, and a facial recognition sensor (paragraph 0036).

Regarding claims 4, 12, and 18, Love et al. teaches wherein the method further comprises: receiving the calibration data after the device has been verified to have permission to receive the calibration data, wherein an association in the database key of the sensor identifier and the first public key prevents a data instance collision when two sensors in two different devices have the same sensor identifier (paragraph 0108 and 0113).

claims 5 and 13, Love et al. teaches the method further comprising: storing the calibration data in a main nonvolatile memory of the device, the main nonvolatile memory storing an operating system of an application processing system and one or more application programs that execute on the application processing system (paragraph 0081).

Regarding claims 6 and 19, Love et al. teaches wherein the first public key is an attestation key that is paired, through public key cryptography, with a first private attestation key that is generated in and secured within a secure enclave processor in the device (paragraph 0037 and fig. 3A, ref. num 180).

Regarding claims 7 and 20, Love et al. teaches wherein the method further comprises: receiving a device certificate which includes the first public key and one or more identifiers of the device; and wherein the first public key is used to verify attestation of a first signing public key by the first private attestation key, the attestation establishing that the first signing public key originated from the secure enclave processor that is trusted by a certificate authority (paragraph 0142 and 0144).

Regarding claim 8, Love et al. teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: entering, by a device, into a mode on the device to set up calibration data for a first sensor on the device (paragraph 0075); receiving, by the device, calibration data for the first sensor, the first sensor including a sensor identifier for the first sensor (fig. 3B); and transmitting, by the device, a database key that includes the sensor 

Regarding claim 9, Love et al. teaches wherein the method further comprises: transmitting, by the device, a first signing public key and an attestation of the first signing public key by a first private attestation key that is generated in and sequestered in a secure enclave processor in the device, the first private attestation key being paired, through public key cryptography, with the first public key (paragraph 0037 and fig. 3A, ref. num 180).

Regarding claim 14, Love et al. teaches wherein the method further comprises: receiving a device certificate, from a certificate authority, which includes the first public key and one or more identifiers of the device and a set of one or more permissions relating to the calibration data; wherein the first public key is an attestation key that is paired, through public key cryptography, with a first private attestation key that is generated in and secured within a secure enclave processor in the device, and wherein the first public key is used to verify attestation of a first signing public key by the first private attestation key, the attestation establishing that the first signing public key originated from the secure processor that is trusted by the certificate authority (paragraph 0037 and 0142).

Regarding claim 15, Love et al. teaches a system for permitting a device to recover calibration data, the system comprising: a set of one or more certificate authority servers (paragraph 0142); a set of one or more data stores coupled to the set of one or more certificate authority servers, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433